ORDER

PER CURIAM.
Kevin Winston (Movant) appeals from the denial of his Rule 29.15 motion for *95post-conviction relief. The convictions sought to be vacated were for three counts of burglary in the second degree and three counts of stealing over $150, for which Movant was sentenced to six concurrent terms of fifteen years’ imprisonment.1 Movant contends the motion court erred in denying his claim that his trial counsel was ineffective for failing to strike for cause four allegedly unqualified venirepersons. We have reviewed the briefs of the parties and record on appeal. The motion court’s ruling was based on findings and conclusions that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum for their use only explaining the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).

. This Court has previously affirmed the underlying judgment and sentence in the direct appeal of Movant's criminal case. See State v. Winston, 959 S.W.2d 874 (Mo.App. E.D.1998).